This case is similar to and controlled by the decision inTooele County Board of Education v. W.H. Hadlock, State BankCommissioner, this day decided by this court, 11 P.2d 320. The cases were consolidated for trial, but the court made and entered separate findings of fact, conclusions of law, and decrees.
On November 26, 1930, the county treasurer made and delivered to Tooele City a check for $10,000 drawn on Tooele County County State Bank to apply on 1930 taxes, and on December 27, 1930, a check similarly drawn for $15,000 also for 1930 taxes. These checks were immediately thereafter deposited by the treasurer of Tooele City with Tooele County State Bank, and Tooele City was given credit on the books of the bank for such amounts, and the Tooele county account was debited for the same amounts. No bond or other security as required by law had been given by the bank to secure these deposits.
On November 26th the bank had cash in its own vaults amounting to $22,496.22 and had on deposit with Utah State National Bank the sum of $78,528.64. On December 27th there was cash in the vaults of the bank $22,304.59, and in the Utah State National Bank $328,643.04. It is apparent that, if the city treasurer had presented these checks and had demanded cash, they could have been paid. On each of the dates when these checks were deposited by the city, the county treasurer had to her credit in the bank tax moneys belonging to the several taxing units, including Tooele City, in excess of the amounts of the checks drawn in favor of and delivered to the city. The checks were made as an allocation up to the amount of such checks by the county treasurer to Tooele City of taxes which had previously been collected by her and deposited in the Tooele County State Bank, which taxes to the amount specified in the checks were the property of Tooele City. The city drew against its account in the bank so that on January 14th, the *Page 532 
day the bank closed, there was a balance to the credit of Tooele City of $22,494.17.
For the reasons given in the case of Tooele County Board ofEducation v. Hadlock, supra, the amount of these deposits constituted a trust fund in favor of the city, the balance of which has been traced into the hands of the bank commissioner, and the city is entitled to recover such balance from the commingled trust fund which came into the hands of the commissioner upon the closing of the bank. In this fund it is entitled to participate pro rata with other trust claimants to the extent of its balance.
The judgment and decree of the district court is reversed, and the cause remanded, with directions that findings of fact, conclusions of law, and decree be made and entered in accordance with the views herein expressed. Costs to appellant.
CHERRY, C.J., and STRAUP, ELIAS HANSEN, and EPHRAIM HANSON, JJ., concur.